COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Frank
Argued at Richmond, Virginia


JOIE Y. CAMETAS
                                         MEMORANDUM OPINION * BY
v.   Record No. 2597-99-2              JUDGE JAMES W. BENTON, JR.
                                            AUGUST 1, 2000
JOHN G. CAMETAS


            FROM THE CIRCUIT COURT OF GOOCHLAND COUNTY
                  F. Ward Harkrader, Jr., Judge

          Susan W. Allport (Rae H. Ely; Rae H. Ely and
          Associates, on briefs), for appellant.

          Murray J. Janus (Deanna D. Cook; Bremner,
          Janus, Cook & Marcus, on brief), for
          appellee.


     John G. Cametas and Joie Y. Cametas were divorced by final

decree, entered March 29, 1994.   The wife contends that the trial

judge committed the following eight errors:    (1) refusing to

reopen the commissioner's hearing to allow new evidence

regarding the changes in value in the marital property from the

parties' separation in 1991 to the issuance of the

commissioner's report in 1998; (2) refusing to grant an

accounting of the marital assets and the growth and income

derived from those assets between 1991 and 1998; (3) adopting

the commissioner's valuation of a business based on the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
hypothetical assumption of a future sale of the business to a

non-physician; (4) finding that an income producing real

property had a debt of $1,125,189, allegedly given by the

husband from marital funds and then borrowed back from his

family; (5) determining the equity in the income producing real

property by applying a year-end 1991 mortgage balance against a

year-end 1993 value; (6) failing to provide the wife any of the

investment growth on her share of the pension and profit sharing

assets from 1991 to the date of distribution in 1999; (7)

finding that the wife should receive only $3,600 per month

spousal support; and (8) denying the wife's application for her

attorney's fees for services incurred after the filing of the

commissioner's report.   The wife also asks that the husband be

required to pay attorney's fees, costs, and expenses necessary

to undertake this appeal and for all proceedings on remand.

Upon reviewing the record and briefs of the parties, we affirm

the judgment.

                                I.

     The parties married on November 19, 1960, and separated in

October 1991.   The husband is a physician and has worked in that

capacity since completing medical school.   The wife has a

master's degree in education and worked as a school teacher

until the husband established his medical practice.      The wife

then remained at home to raise their four children and was the

primary caretaker for the children.    She contributed

                               - 2 -
approximately $66,000 monetarily to the family during the

marriage.   The husband contributed approximately $4,500,000

monetarily to the family during the marriage.

     The husband filed a bill of complaint in 1993.   A

commissioner's hearing, in which evidence was presented ore

tenus, occurred over five days between November 1, 1994 and

January 6, 1995.   The commissioner filed his report more than

three years later in 1998.   The trial judge ratified the

commissioner's report, rejected all of the wife's exceptions to

the report, and ordered the distribution of all marital property

on May 27, 1999.

                                 II.

     The husband contends the wife failed to preserve for appeal

objections to several of the issues she raises on appeal.   We

agree.   Rule 5A:18 provides that "[n]o ruling of the trial court

. . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the

time of the ruling, except for good cause shown or to enable the

Court of Appeals to attain the ends of justice."   As we have

repeatedly ruled, "[t]he purpose of Rule 5A:18 is to provide the

trial court with the opportunity to remedy any error so that an

appeal is not necessary."    Knight v. Commonwealth, 18 Va. App.

207, 216, 443 S.E.2d 165, 170 (1994).

     The wife contends she preserved her objection to the trial

judge's valuation of Pembroke Occupational Health, a company

                                - 3 -
founded by the husband, based on the hypothetical assumption of

a future sale of the business to a non-physician.    She refers to

paragraph three of her exceptions to the commissioner's report,

paragraph ten of her motion to strike the report of the

commissioner, and oral argument in the circuit court on June 23,

1998.    Each of these objections, however, raises only the wife's

general objections that the commissioner's valuation of the

marital properties is out-of-date because it does not account

for the husband's use of the wife's assets from 1991 to 1998 and

that the commissioner "based his valuation on speculative

projections which given the passage of time were moot."    Indeed,

the wife points to no place in the record where she timely

raised an objection that the commissioner based his findings on

a "hypothetical assumption of a speculative future sale to a

non-physician."

        The record fails to support the wife's contention that she

preserved her objection to the commissioner's finding that the

income producing real property, known as the Lydall plant, had a

debt against it of $1,125,189, which the husband allegedly

created in favor of his family and then borrowed back from them.

The wife claims she preserved the objection in paragraph five of

her exceptions to the commissioner's report.    That exception

only concerns a general objection that the commissioner's

findings were out-of-date, erroneous, and without the support of

a record.

                                 - 4 -
     The record also fails to support the wife's claim that she

preserved, in paragraphs three and five of her exceptions to the

commissioner's report, her objection to the commissioner's

determination that the equity in the Lydall plant should be

measured by applying a year-end 1991 mortgage balance against a

year-end 1993 value.   Those exceptions are general objections to

the values applied to marital property by the commissioner.

     The wife further contends that her trial counsel preserved

objections to each of these issues when she included on the

final order the phrase, "[w]ith all earlier objections

preserved."   Such an objection "does not preserve an issue for

appeal unless the record further reveals that the issue was

properly raised for consideration by the trial court."   Twardy

v. Twardy, 14 Va. App. 651, 657, 419 S.E.2d 848, 851 (1992) (en

banc) (citation omitted).   As we have indicated above, none of

these objections were properly raised at trial.

     The record, therefore, provides no indication that the wife

properly raised in the trial court her third, fourth, and fifth

questions presented.   In making this ruling, we note that any

objections raised for the first time in the wife's "Supplement

to Exceptions" filed almost eight months past the ten-day

deadline for filing exceptions to the commissioner's report were

not timely filed and were not properly before the trial judge.

See Code § 8.01-615.   Although the trial judge granted the

parties an extension of time to file "memoranda in support of

                               - 5 -
their [previously filed] respective exceptions to the

[commissioner's] report," he did not grant the wife leave to

file supplemental exceptions.   The wife's "Supplement to

Exceptions" raised objections to the commissioner's report which

were far more specific than the original filing and went beyond

the scope of the trial judge's directive.

     Upon our review, we find no reason in the record to invoke

the good cause or ends of justice exceptions to Rule 5A:18.

          "[T]he ends of justice exception is narrow
          and is to be used sparingly . . . ." "[I]t
          is a rare case in which, rather than invoke
          Rule [5A:18], we rely upon the exception and
          consider an assignment of error not
          preserved at trial. . . ." In order to
          avail oneself of the exception, a defendant
          must affirmatively show that a miscarriage
          of justice has occurred, not that a
          miscarriage of justice might have occurred.
          The trial error must be "clear, substantial
          and material."

Redman v. Commonwealth, 25 Va. App. 215, 220-21, 487 S.E.2d 269,

272 (1997) (emphasis in original) (citations omitted).    The

evidence does not support application of the exception;

therefore, Rule 5A:18 bars our consideration of these issues on

appeal.

                                III.

     "Although the report of a commissioner in chancery is not

given the same weight as a jury verdict, it must be sustained

unless the trial judge determines that the evidence does not

support the commissioner's findings."   Robinson v. Robinson, 5


                                - 6 -
Va. App. 222, 225, 361 S.E.2d 356, 357 (1987).    "On appeal, a

decree which approves a commissioner's report will be affirmed

unless plainly wrong."     Hill v. Hill, 227 Va. 569, 577, 318

S.E.2d 292, 296 (1984).

                                  IV.

        The wife contends the trial judge erred in refusing to

reopen the hearing to reconsider his decision to value the

marital property as of the date of separation in 1991, rather

than the date of the issuance of the commissioner's report in

1998.    "Motions to reopen a hearing to take further evidence are

matters within the [trial judge's] discretion."     Shooltz v.

Shooltz, 27 Va. App. 264, 269, 498 S.E.2d 437, 439 (1998)

(citation omitted).    "Usually, such motions are based upon error

apparent on the face of the record, or for the purpose of

introducing after-discovered evidence."     Kirn v. Bembury, 163

Va. 891, 901, 178 S.E. 53, 56 (1935).

        In the present case, the trial judge declined to reopen the

hearing for consideration of the change in value of the marital

property after a delay in the release of the commissioner's

report.    In view of the trial judge's finding "that the turnover

of [wife's] counsel in this case is probably the primary reason

for the delay in this case," we cannot say the trial judge

abused his discretion in deciding that a hearing was not

necessary.    No evidence in the record indicates that his finding

was plainly wrong.    Moreover, the trial judge noted that the

                                 - 7 -
wife never moved to "expedite the case [while it was pending]

before the Commissioner."

     Under Code § 20-107.3(A), the trial judge acted within his

discretion to choose a valuation date other than the date of the

evidentiary hearing.   The commissioner had recommended that the

assets be valued as of the separation date for the following

reasons:

           From the evidence presented to the
           Commissioner, it did not appear[] the
           parties worked together as a partnership for
           years before their separation, and in fact,
           it appeared at time they barely spoke and
           maintained separate lives. It further
           appeared [the husband] not only ran a very
           active medical practice, but additionally
           worked long hours starting and operating
           Pembroke Occupational Health.

              The evidence further indicated [the wife]
           enjoyed a very active social life with her
           friends and often played tennis during the
           day. The record further reveals [the wife]
           made harassing phone calls to [the
           husband's] employees, which interfered with
           [the husband's] business and she was held in
           contempt by the Court for interfering with
           [his] business. Further, the parties
           separated on October 6, 1991, and the
           evidentiary hearing was not held until
           November, 1994, approximately three (3)
           years and one (1) month after the
           separation. Your Commissioner finds to set
           the valuation date as of the date of the
           evidentiary hearing would not attain the
           ends of justice.

     The commissioner recommended, and the trial judge agreed,

that the real property in the marital estate, except the marital

residence and two lots owned as part of the husband's profit


                               - 8 -
sharing and retirement plan, should be distributed to the

husband.    The distribution of the real property was not based on

a percentage of the value of all the assets but, rather,

primarily on the role of the parties in the acquisition and

upkeep of the properties.   Indeed, all of the properties awarded

to the husband were already solely in his name.   The

appreciation or depreciation on the properties, therefore, was

irrelevant to the ultimate distribution.    Moreover, following

his recommendation for distribution of assets, the commissioner

stated that "if [he] had found the value of the marital property

which [he] has recommended be transferred and distributed to

[the husband] to be of greater value, [he] would have

recommended that the additional value be transferred to [the

husband]."   We hold that the trial judge's decision was not

plainly wrong.   We, therefore, affirm the trial judge's decision

to value the property as of the date of separation.

                                 V.

     The wife contends that the trial judge erred in refusing to

order an accounting of the parties' marital assets.     We

disagree.

     "Under Virginia law, an accounting is a form of equitable

relief which is available upon Order of a court in equity

providing for an accounting of funds among those with a

partnership or other fiduciary relation."    McClung v. Smith, 870

F. Supp. 1384, 1400 (E.D. Va. 1994).    In McClung, the trial

                                - 9 -
judge ordered an accounting because the husband was an attorney

and had mishandled the wife's finances while acting as a

fiduciary.   See id.   The parties in this case, however, are not

in a fiduciary relationship.    Cf. Barnes v. Barnes, 231 Va. 39,

42, 340 S.E.2d 803, 804 (1986) (holding that "[i]f a husband and

wife separate and employ attorneys to negotiate an agreement in

settlement of their property rights, they become adversaries and

their former fiduciary or confidential relationship ends").

Moreover, all of the assets for which the wife requested an

accounting were titled only in the husband's name.   For these

reasons, we affirm the trial judge's decision to deny the

request for an accounting.

                                 VI.

     The record fails to support the wife's claim, in its

entirety, that she preserved in paragraphs seven and eight of

her exceptions to the commissioner's report her objection to the

commissioner's finding that she is not entitled to any of the

investment growth on her share of the pension and profit sharing

assets from 1991 to the date of distribution in 1999.   The

wife's exceptions are general objections to the commissioner's

valuations "as being out-of-date; as containing erroneous

conclusions and without the support of a record by which the

Court may review the findings and conclusions of the

Commissioner."   In addition to that general objection, she did

note, however, a specific objection in the following argument:

                               - 10 -
          [W]here you have an Order that says a party
          is entitled to forty percent of something,
          and then gives a dollar value of what that
          forty percent was in 1991 or 1994, I think
          that's an issue that needs to be addressed.

               Because let's say hypothetically there
          was a two hundred thousand dollar gain on
          the receiving spouse's part that was lost
          because there was not an accounting.

Thus, we hold that the wife preserved her objection to the

finding of the commissioner concerning the cash portion of the

husband's profit sharing and retirement plan.

     The commissioner recommended that the wife "receive . . .

($678,000) representing [forty percent] of the profit sharing

and retirement plan for Pembroke [Occupational Health] and

Henrico Family Physicians . . . [and that the wife] be given two

of the lots . . . with a total value of $476,000, plus

additional liquid funds in the amount of $202,000."

             In Zipf v. Zipf, 8 Va. App. 387, 382
          S.E.2d 263 (1989), we rejected limitation of
          a pension award, payable in the future, to a
          "present value calculation" because it
          denied the benefit of "future earnings and
          adjustments that are attributable to the
          . . . deferred share" and its "future
          appreciation. It is only fair that both
          parties share in the increased value of the
          pension," or one will be "receiving the
          increase in value" over time which is
          attributable to the other's marital
          interest. Contrary to husband's view, such
          enhancement is clearly a part of the "total
          [pension] interest" component of the marital
          share equation and obviously distinguishable
          from a judicial award of interest on a
          deferred share of a pension.



                             - 11 -
Banagan v. Banagan, 17 Va. App. 321, 325-26, 437 S.E.2d 229, 231

(1993) (citations omitted).

     In conceding that the wife was entitled to any appreciation

on the $202,000 cash portion of the 40% share the commissioner

recommended, the husband said the following:

          [As regards] the $202,000, we would be
          willing and I think the law would be
          appropriate that if she would get any gain
          or appreciation or loss on that from the
          date of the hearing, . . . so if that has
          appreciated, I think in retirement funds
          she's entitled to it. She's not entitled to
          any contributions made, but to any
          appreciation.

     We hold, therefore, that the wife is entitled to any

appreciation on the $202,000 cash portion of the profit sharing

and retirement plan for Pembroke Occupational Health and Henrico

Family Physicians.

                               VII.

     "The determination whether a spouse is entitled to support,

and[,] if so[,] how much, is a matter within the discretion of

the [trial judge] and will not be disturbed on appeal unless it

is clear that some injustice has been done."   Gottlieb v.

Gottlieb, 19 Va. App. 77, 84, 448 S.E.2d 666, 671 (1994)

(citation omitted).   "[T]he amount of support is based on

current needs of the spouse . . . and the ability of the other

spouse . . . to pay from current assets."   Williams v. Williams,

4 Va. App. 19, 24, 354 S.E.2d 64, 66 (1987).



                              - 12 -
     The wife contends that the trial judge erred in awarding

her spousal support of only $3,600.     She argues that the

husband's income is approximately $700,000 per year and

justifies a greater award.   The record establishes that the wife

submitted an income and expense report to the commissioner

listing monthly expenses of $5,964.50.    The commissioner noted

that the wife "acknowledged during the hearing a number of the

items on the exhibit were not actual representations of expenses

she was incurring."    He also noted that there are no mortgage

payments due on the residence and found the following expenses

unreasonable:    "$900 per month for food; $200 per month support

for mother; approximately $265 per month for the support of an

adult daughter; the sum of $1,000 per month for entertainment

and vacation."   The wife also admitted that because the husband

had taken care of all the expenses, he was in a better position

to estimate her monthly expenses.

     The record further establishes that prior to the final

award, the husband paid $3,000 monthly in pendente lite spousal

support.   During this time, the wife managed to save $7,000 out

of the spousal support.   The commissioner also found "no

evidence of any physical reason why [the wife] would not be able

to be gainfully employed and contribute to her own support."      On

this record, we cannot say the trial judge abused his discretion

awarding the wife $3,600 in monthly spousal support.    Therefore,

we affirm the award.

                               - 13 -
                                 VIII.

        "An award of attorney's fees is a matter submitted to the

trial court's sound discretion and is reviewable on appeal only

for an abuse of discretion.    The key to a proper award of

counsel fees is reasonableness under all the circumstances."

Brooks v. Brooks, 27 Va. App. 314, 319, 498 S.E.2d 461, 463-64

(1998) (citations omitted).    The wife contends, however, that

the trial judge erred in denying her request for attorney's fees

for services rendered after the filing of the commissioner's

report.

        The trial judge found that because the husband had already

paid $13,500 in attorney and expert's fees, the parties should

be responsible for any of their own attorney's fees.    Moreover,

because of the assets the wife received as part of the equitable

distribution, the evidence does not demonstrate that it would

create a hardship for the wife to pay her additional attorney's

fees.    We, therefore, affirm the trial judge's order denying

attorney's fees for services rendered after the filing of the

commissioner's report.

                                  IX.

        The wife contends the husband should pay her attorney's

fees for this appeal and all proceedings on remand.    The wife

offers no compelling reason why the husband should be required

to pay her attorney's fees.    Accordingly, we deny this request.



                                - 14 -
     The husband contends that he is entitled to reimbursement

for his costs incurred in preparing the appendix for this

appeal.   The husband designated, among other things, the entire

transcript of the five day hearing before the commissioner.   The

wife properly informed the husband that she believed portions of

the record he designated were unnecessary for the determination

of the issues presented.   See Rule 5A:25(f).   Because the

husband refused to designate those portions of the record

germane to the issues on appeal, we deny his request for

reimbursement for his costs incurred in preparing the appendix.

     For the foregoing reasons, we affirm the judgment, remand

to the trial judge for a further award to the wife for any

appreciation of the cash portion of the profit sharing and

retirement plan, deny the wife's request for attorney's fees,

and deny the husband's request for reimbursement for the costs

he incurred in preparing the appendix.

                                         Affirmed and remanded.




                              - 15 -